755 So. 2d 784 (2000)
Walter BRAZIL, Petitioner,
v.
Sheriff Yen JENNE and The State of Florida, Respondents.
No. 4D00-0566.
District Court of Appeal of Florida, Fourth District.
April 12, 2000.
Michael D. Gelety, Jeffrey M. Voluck, Fort Lauderdale, for petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for respondents.

ON MOTION FOR REHEARING
PER CURIAM.
We grant Walter Brazil's motion for rehearing, withdraw our previously filed opinion, Brazil v. Jenne, No. 4D00-0566 (Fla. 4th DCA Mar. 8, 2000), and substitute the following.
The record establishes that bail for a first offense was set in the amount of $250,000. Brazil has strong ties to the community, has resided in Broward County for over forty years, and could not financially post the $250,000 bond. Excessive bail is tantamount to no bail and an appellate court will grant relief where the petitioner demonstrates that the amount of bail is unreasonable under the circumstances. See Steel v. Jenne, 710 So. 2d 993 (Fla. 4th DCA 1998); Good v. Wille, 382 So. 2d 408 (Fla. 4th DCA 1980). We hold that the bail in this case is tantamount to no bail and reverse and remand with instructions to hold a hearing forthwith to set a reasonable amount of bail.
FARMER, SHAHOOD and HAZOURI, JJ., concur.